Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The information contained in this section should be read in conjunction with our consolidated financial statements as of December 31, 2009 and related notes for the year then ended. Our financial statements have been prepared in accordance with generally accepted accounting principles in United States (“US GAAP”). Following the Company's merger with Jazz Technologies Inc. ("Jazz") on September 19, 2008, (the "Jazz Merger"), the Company's results of operations include Jazz results commencing September 19, 2008. The Company’s consolidated statement of operations for the year ended December 31, 2008 includes Jazz’s results for the period from September 19, 2008 through December 31, 2008; the Company’s consolidated statement of operations for the year ended December 31, 2009 includes Jazz’s results for the twelve months ended December 31, 2009. The balance sheets as of December 31, 2009 and December 31, 2008 include Jazz's balances as of such dates. Results of Operations The following table sets forth certain statement of operations data as a percentage of total revenues for the periods indicated. Year Ended December 31, 2009 2008 Statement of Operations Data: Revenues 100 % 100 % Cost of revenues 108.9 117.8 Gross loss (8.9 ) (17.8 ) Research and development expenses, net 7.8 5.9 Marketing, general and administrative expenses 10.7 13.2 Write-off of in-process research and development 0.7 Merger related costs 0.2 Fixed assets impairment 47.9 Operating loss (27.4 ) (85.8 ) Financing expense, net (15.3 ) (7.0 ) Gain on debt restructuring 51.9 Other income (expenses), net 0.7 (0.4 ) Income tax benefit (provision) 1.7 (0.6 ) Loss (40.3 )% (41.8 )% Year Ended December 31, 2009 compared to Year Ended December 31, 2008 Revenue. Revenue for the year ended December 31, 2009 increased by 18.7% to $298.8 million from $251.7 million for the year ended December 31, 2008. Due to the worldwide economic downturn that commenced in 2008 and its effect on the semiconductor industry and us, including global decreased demand, downward price pressure, excess inventory and unutilized capacity worldwide, revenues in all our manufacturing facilities had a decline, consistent with the worldwide semiconductor decline. Total revenues were increased by $47.1 million, of which $102.9 million from Jazz less $55.8 from Tower stand alone, excluding Jazz. The inclusion of Jazz's revenue as from the merger date in 2008 resulted in revenues of $56.3 million in 2008 and revenues of $159.2 million in 2009. The decrease of $55.8 million from Tower stand alone, excluding Jazz was comprised of reduction of product shipments while average selling price remained stable Cost of Total Revenues. Cost of total revenues for the year ended December 31, 2009 amounted to $325.3 million, as compared to $296.5 million for the year ended December 31, 2008.
